Citation Nr: 0503252	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from September 1976 to 
September 1996.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which increased the noncompensable rating for 
the veteran's right knee disorder to 10 percent, and denied 
service connection for a left knee disorder.

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  A review of the record shows the veteran 
was notified of the VCAA as it applies to his present appeal 
by correspondence dated in January 2001.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

In a December 2000 VA fee based examination, the examiner 
noted that the veteran injured his right knee in service and 
had undergone 5 right knee arthroscopic surgeries.  His 
predominant complaints included pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
locking, and lack of endurance.  

At the November 2004 Travel Board hearing, the veteran 
testified that he had undergone 6 not 5 arthroscopic 
surgeries.  During the hearing, he submitted additional 
evidence in support of his claim.  In addition he indicated 
that he had received treatment for his left knee at the 
Raleigh Orthopedic Center in Carrie, North Carolina, about 6 
months previously.

The veteran, in essence, testified that his right knee 
symptomatology had increased since the time of the last VA 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The Court has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

Additional evidence was added to the records assembled for 
appellate review during the November 2004 hearing, including 
treatment records which address the current nature and 
severity of the left and right knee disorders on appeal.

The Board finds that the veteran has not been afforded an 
examination as to his left knee complaints.  The veteran 
should be accorded an examination and a medical opinion 
should be obtained as to whether it is as likely as not that 
a current left knee disorder is related to the service-
connected right knee injury which he sustained during his 
period of service.  Prior to this examination, the RO should 
obtain and associate with the claims file any additional 
outstanding pertinent medical records.  

Accordingly, the claims are REMANDED for the following 
actions:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his right and left knee disorders 
since the December 2000 examination.  He 
should be requested to provide records of 
treatment from the Raleigh Orthopedic 
Center or authorize VA to obtain records 
from this facility.  The RO should obtain 
medical records from all identified 
sources.

2.  After completion of the above, the RO 
should arrange for the veteran to undergo 
an examination by an appropriate 
specialist for evaluation of his right 
and left knees.  The claims file must be 
made available to the examiner.  The 
examiner should elicit a detailed history 
from the veteran regarding his knee 
problems during service and after 
service.  The examiner should complete 
the "Joints" Disability Examination 
Worksheet for both the right and the left 
knees.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
In addition, the examiner should offer an 
opinion as to whether it is as likely as 
not that any current left knee disorder 
was caused by the right knee disorder.  
If the right knee disorder did not cause 
the left knee disorder, the examiner 
should state whether it is as likely as 
not that any present left knee disorder 
was aggravated (i.e. underwent an 
identifiable increase in disability) as a 
result of the service-connected right 
knee disorder and if so, to identify the 
degree of disability over and above the 
disability existing prior to the 
aggravation.

3.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

	The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

